Exhibit 10.5 Cavium, Inc. 2016 Equity Incentive Plan Restricted Stock Unit Award Grant Notice Cavium, Inc. (the “Company”) hereby grants to Participant a Restricted Stock Unit Award (the “Award”) under the Cavium, Inc. 2016 Equity Incentive Plan (the “Plan”) for the number of restricted stock units (the “RSUs”) set forth below.This Award is subject to all of the terms and conditions set forth in this Restricted Stock Unit Award Grant Notice (the “Grant Notice”) and in the Restricted Stock Unit Award Agreement (the “Agreement”) and the Plan, both of which are attached hereto and incorporated herein in their entirety.Capitalized terms not explicitly defined in this Grant Notice but defined in the Plan or the Agreement will have the same definitions as in the Plan or the Agreement. Participant: Date of Grant: Vesting Commencement Date: Number of RSUs Subject to Award: Vesting Schedule: Subject to Section 2 of the Agreement, this Award will vest as follows: . Issuance Schedule: Subject to any change upon a Capitalization Adjustment, one share of Common Stock will be issued for each RSU that vests at the time set forth in Section 6 of the Agreement.
